Citation Nr: 1009999	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
arthritis.

2.  Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970, and from September 1970 to July 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision, which denied 
service connection for arthritis of the bilateral hands and 
continued the 20 percent evaluation assigned for service-
connected low back disability.

In June 2007, a hearing was held before the undersigned 
sitting at the RO.  In November 2007, the Board remanded 
these issues for additional development.  

By a December 2008 determination, the Board denied the 
matters on appeal.  The Veteran appealed the Board's decision 
with respect to these issues to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2009, the 
Court issued an order granting a September 2009 joint motion 
to remand (JMR) the appeal of these issues to the Board.  The 
appeal was returned to the Board for action consistent with 
the September 2009 JMR and Court order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
arthritis of the bilateral hands and an increased evaluation 
for his service-connected low back disability.  

With respect to the Veteran's claim for service connection 
for arthritis of the bilateral hands, the Veteran reported in 
a March 2004 statement that his hands got hurt from the cold 
weather in Germany and he has had problems on and off.  At 
the June 2007 hearing, he reported that he went to sick call 
complaining of problems with his hands and was given pain 
medication.  The Veteran testified that he was stationed in 
the Bavarian area of Germany and that he suffered frostbite 
to one of his hands.  He reported that he was diagnosed with 
arthritis during service and that he has continued to have 
problems since that time.

Service treatment records show that the Veteran was seen 
February 7, 1969 for pain and swelling of fingers secondary 
to cold exposure.  Swelling and vesicle formation was present 
on the middle finger of the left hand.  Impression was cold 
injury and it was noted that the Veteran was being sent to 
the 97th for confirmation.  The Veteran underwent a medical 
consultation the following day.  Diagnosis was suspected cold 
injury left 3rd finger.  The physician recommended keeping a 
dressing on the finger and a two week profile.  The Veteran 
was rechecked on February 19, 1969 and at that time, there 
was an area of former bullous which was nearly healed.  There 
was no infection and no symptoms except itching.  The plan 
was for two weeks inside duty and then a return to full duty.  
On examination for separation in July 1975, the Veteran's 
upper extremities and skin were reported as normal on 
clinical evaluation.
 
Pursuant to the November 2007 Board remand, the Veteran 
underwent a VA examination in March 2008 to ascertain the 
nature and etiology of his claimed bilateral hand condition.  
The Veteran reported frostbite during service.  The examiner 
noted that records in February 1969 showed symptoms 
suspicious for cold injury, but that there was no 
debridement, surgery, or rewarming required and that there 
was no sequelae shown in the medical records.  The Veteran 
reported his symptoms were hand swelling in the morning, a 
burning sensation in the palms, and numbness at the tips of 
the fingers when he rest his arms on a table.  On 
examination, the Veteran was wearing braces on his wrists, 
but not the hands.  The braces are for carpal tunnel 
syndrome.  The examiner provided relevant objective findings.  
X-rays of the hands showed mild generalized, bilateral, 
interphalangeal degenerative change.  Diagnoses were as 
follows: (1) bilateral carpal tunnel syndrome, bilateral 
wrist braces, residual weakness, and thenar atrophy; (2) left 
third finger cold injury, in-service, resolved without 
residual; and (3) bilateral hand osteoarthritis, consistent 
with natural aging.  The examiner noted that the Veteran's 
osteoarthritis was not advanced more than expected for his 
age and that there were no increased objective findings to 
the left third finger consistent with cold injury.  The 
examiner further stated that most of the Veteran's symptoms 
were related to his bilateral carpal tunnel syndrome, which 
was not caused by or related to cold injury.

The Board acknowledges that the examiner opined that most of 
the Veteran's symptoms were related to his bilateral carpal 
tunnel syndrome, which was not caused by or related to cold 
injury.  However, as determined in the JMR, the examiner did 
not comment on the Veteran's complete medical history and 
failed to provide a rationale as to why the Veteran's 
symptoms were attributed to his carpal tunnel syndrome and 
not his in-service cold injuries.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, 
pursuant to instructions set forth in the JMR, the Board will 
afford the Veteran a new VA examination for the proper 
assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the examiner must address the Veteran's 
complete medical history and provide a complete rationale for 
all opinions provided in the examination report.

With regard to the Veteran's low back claim, the Veteran 
contends that the currently assigned 20 percent evaluation 
does not adequately reflect the severity of his low back 
disability.  In his April 2008 VA Form 9 Appeal, the Veteran 
reported that his back condition has a severe adverse impact 
on his daily routines and activities.

Most recently, the Veteran underwent a VA spine examination 
in June 2008.  The Veteran reported progressive back problems 
with an aching type pain described as an 8/10 which occurs on 
a daily basis.  The pain was described as localized in the 
lumbar area without any radiation to the lower extremities.  
He reported daily flare-ups and pain associated with 
prolonged sitting, driving, standing, and walking.  He has 
used Lortab and applies topical over-the-counter medications.  
He also applies heat.  He does not wear a back brace.  The 
Veteran denied any peripheral nerve difficulties.  He 
reported no prescribed bedrest in the past 12 months, but 
indicated that he was incapacitated recently.  The examiner 
noted there was no impediment to the activities of daily 
living.  On physical examination, the Veteran was fully 
ambulatory with a normal gait.  There was no evidence of 
muscle atrophy or hypertrophy.  There was no gross deformity 
or swelling of the lumbar spine.  There was tenderness noted 
over the lumbar spine as well as the paraspinal musculature, 
which was well-developed without any evidence of scoliosis or 
kyphosis.  Range of motion was: forward flexion 0 to 72 
degrees; extension 0 to 12 degrees; right and left lateral 
flexion 0 to 25 degrees; and right and left lateral rotation 
0 to 45 degrees, all associated with mild to moderate pain.  
Straight leg raising was positive to 80 degrees on the right 
and normal on the left.  Repetitive range of motion caused an 
increase in pain.  There was fatigue and weakness but no lack 
of endurance or incoordination noted.  The examiner indicated 
that additional limitations due to flare-ups could not be 
determined without resorting to mere speculation.  On 
neurological testing, motor function in the lower extremities 
was normal.  Sensation to pinprick, dull light touch, and 
vibratory sense in the lower extremities was also normal.  
Deep tendon reflexes were +1 in the lower extremities and 
there was normal toe walk, heel walk, and heel-to-toe walk.  
X-rays of the lumbosacral spine were reported as normal with 
no changes since November 2003.  Diagnosis was lumbosacral 
strain without radiculopathy.

The Board acknowledges that the examiner did not review the 
claims file and did not acknowledge the radiology examination 
reports that revealed spinal stenosis and osteoarthritis.  As 
stated in the JMR, an adequate medical examination should be 
based on the Veteran's prior medical history and 
examinations, and the examination must describe the 
disability in sufficient detail so that the Board's 
evaluation will be a fully informed one.  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994); 38 C.F.R. § 4.1; see Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001).  Accordingly, based on 
the concerns raised in the JMR, the Board will afford the 
Veteran a new VA examination for the proper assessment of his 
claim.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the 
examiner should provide a medical examination based on the 
Veteran's prior medical history and examinations and which 
describes the disability in detail.  This examination must be 
accurate and fully descriptive with emphasis on the 
limitation of the activity imposed by the disabling 
condition.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his bilateral hand 
arthritis.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  The 
examiner should also elicit a complete 
history from the Veteran with respect 
to his reported in-service injuries and 
his symptomatology since those 
injuries.  After reviewing the file, 
examining the Veteran thoroughly, and 
considering his reported history of 
symptomatology, the examiner should 
render an opinion as to whether the 
Veteran currently has bilateral hand 
arthritis.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current bilateral hand arthritis was 
incurred in or aggravated by a disease 
or injury in service.  Specifically, 
the examiner must address the Veteran's 
complete medical history and provide a 
complete rationale for all opinions 
provided in the examination report.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his low back disability.  
The claims folder must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner.  The examiner must note 
in the examination report that the 
claims folder was reviewed in 
conjunction with the examination.  The 
Veteran's prior medical history and 
examinations must be considered in 
evaluating the Veteran's disability, 
and the Veteran's current disability 
must be described in detail.  This 
examination must be accurate and fully 
descriptive with emphasis on the 
limitation of the activity imposed by 
the disabling condition.  All necessary 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, the examiner should note 
the Veteran's ranges of motion for his 
lumbar spine, as well as any recent 
incapacitating episodes that the 
Veteran has experienced and the 
specific causes of such incapacitating 
episodes.  The examiner should comment 
as to whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to his service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms).  
The examiner should also discuss 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used 
repeatedly over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups).  

Finally, the examiner should note 
whether the Veteran experiences any 
neurological abnormalities as a result 
of his lumbar spine disability.  The 
complete rationale for any opinions 
expressed should be provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case (SSOC) 
was issued with respect to each claim.  
If the benefits sought on appeal remain 
denied, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



